Citation Nr: 1106697	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-39 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement to 
service connection for hypertension; and, if so, whether service 
connection for this disorder is warranted.

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement to 
service connection for heat stroke residuals, specified as 
seizures.

3.Whether new and material evidence has been received sufficient 
to reopen a previously denied claim of entitlement to service 
connection for hypothermia residuals.

4.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement to 
service connection for a foot disorder, to include loss of 
arches.

5.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement to 
service connection for an ulcer disorder.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran's active service includes periods from October 1984 
to April 1985, and from December 1990 to May 1991, with 
subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2007, April 2008, and March 2009 rating 
actions of the Department of Veterans Affairs Regional Office 
(RO) in North Little Rock, Arkansas.

The Veteran presented testimony at a Video Conference hearing 
chaired by the undersigned Veterans Law Judge in November 2010.  
A transcript of the hearing is associated with the claims file.

The Board has determined that new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for hypertension has been received.  The issues of 
entitlement to service connection for hypertension and whether 
new and material evidence has been received sufficient to reopen 
previously denied claims of entitlement to service connection for 
heat stroke residuals, hypothermia residuals, a foot disorder, 
and an ulcer disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1992 decision, the RO in North Little Rock, 
Arkansas denied service connection for hypertension.  Following 
receipt of notification of that determination, the Veteran did 
not initiate a timely appeal of the denial, and the decision 
became final.

2.  The evidence received since the RO's September 1992 denial of 
service connection for hypertension, now reflects current 
hypertension.


CONCLUSIONS OF LAW

1.  The RO's September 1992 decision that denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2010).

2.  The evidence received since the RO's September 1992 
determination is new and material, and the claim for service 
connection for hypertension is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  

As to the new and material aspect of the Veteran's claim of 
entitlement to service connection for hypertension, the Board is 
granting the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further considered.

New And Material Evidence

Evidence of record at the time of the September 1992 RO decision 
reflected elevated blood pressure readings in service but no 
diagnosis of hypertension during or after service.  Based on this 
evidence, the RO denied service connection for hypertension.  The 
Veteran did not appeal this decision to the Board.  Thus, the 
RO's decision is final.  38 U.S.C.A. § 7105, C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103.

In a statement which was received by the RO in July 2008, the 
Veteran again raised the issue of service connection for 
hypertension, claimed as high blood pressure.

A Veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a).  New 
evidence is defined as existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).  In deciding the issue of whether 
newly received evidence is "new and material," the credibility 
of the evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512, 513 (1992).

At the time of the September 1992 RO decision, the record 
included no evidence of diagnosed hypertension.  Additional 
evidence received since that earlier decision now includes such 
evidence.  Specifically, an April 2007 VA treatment report 
reflects a diagnosis of hypertension.

This medical evidence is clearly probative because, for the first 
time, competent evidence of hypertension has been presented.  
Thus, the Board finds that the additional evidence received since 
the last prior final denial of service connection for 
hypertension raises a reasonable probability of substantiating 
the claim for service connection.  This additional evidence is, 
therefore, new and material, as contemplated by the pertinent law 
and regulations, and serves as a basis to reopen the Veteran's 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

ORDER

New and material evidence having been received, the claim for 
service connection for hypertension is reopened, and to this 
extent the appeal is granted.  


REMAND

Regarding the Veteran's claim for service connection for 
hypertension, although the earliest diagnosis of hypertension 
appears to be in 2007, the record reflects that the Veteran was 
already taking the hypertension medication Lisinopril at that 
time, which suggests that the condition was identified prior to 
this date, although the record does not make clear exactly when.  
Additionally, service treatment records show that the Veteran had 
elevated blood pressure at various times during active duty.  For 
example, the Veteran had blood pressure readings of 119/90 and 
132/90 in March 1991 and April 1991 respectively (the April 1991 
reading was recorded during a separation physical).  In view of 
this evidence, the Board finds that the Veteran should be 
accorded a VA examination to determine the onset of his 
currently-shown hypertension.

As to the new and material issues on appeal, the record reflects 
that the Veteran has applied for disability benefits from the 
Social Security Administration (SSA).  Significantly, the record 
shows that the Veteran claimed that he was disabled, in part, as 
a result of seizures and ulcers.  It does not appear that the RO 
has made an attempt to obtain the Veteran's SSA records.  See 
Woods v. Gober, 14 Vet. App. 214, 222 (2000).  This should be 
done.

Additionally, the record reflects that the RO denied the 
Veteran's August 2002 claims for service connection for 
hypothermia residuals and a foot disorder in a December 2002 
rating decision.  The Veteran did not appeal the December 2002 RO 
decision.  He again raised the issues of hypothermia residuals 
and a foot disorder in a statement which was received by the RO 
in September 2007.  Upon his September 2007 petition to reopen 
his claims, the RO sent the Veteran a letter in November 2007, 
which informed him that he needed "new" and "material" 
evidence to reopen his claims.  Importantly, however, the 
November 2007 letter did not inform the Veteran of why his claims 
for service connection for hypothermia residuals and a foot 
disorder were previously denied, indicating that the reasons for 
the previous denials were unknown because the Veteran's claims 
file was with the Board.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Proper notice should be accomplished.

Accordingly, the case is REMANDED for the following action:

1.	Obtain from the SSA the records pertinent 
to the Veteran's claim for SSA disability 
benefits as well as the medical records 
relied upon concerning that claim.  If it 
is determined that these records do not 
exist, or that further efforts to obtain 
these records would be futile, formal 
documentation of such should be associated 
with the claims file.

2.	Provide the Veteran with notice that 
explains what information and evidence he 
must submit to reopen his claims for 
service connection for hypothermia 
residuals and a foot disorder.  
Specifically, provide him with an 
explanation of the meanings of "new" and 
"material" evidence within the context of 
his claims, and explain to him why his 
previous claims for service connection 
were denied.

3.	Schedule the Veteran for a VA examination 
by an individual with the appropriate 
expertise in determining the onset of 
hypertension.  The claims file should be 
made available to the examiner in 
conjunction with the examination.  The 
examiner should opine as to whether it is 
at least as likely as not (i.e., at least 
a 50 percent probability) that the 
Veteran's current hypertension had its 
onset during active service or developed 
within one year of his discharge from 
active service in May 1991.  In rendering 
the requested opinion, the reviewer is 
specifically directed to consider and 
address the elevated readings in service.

A complete rationale for any opinion 
expressed should be provided, and if it is 
not possible to express an opinion without 
resort to speculation, an explanation for 
why that is so should be made.

4.	Readjudicate the Veteran's claims.  If any 
decision remains adverse to the Veteran, 
he and his representative should be 
provided a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


